NO. 07-02-0044-CV

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                 FEBRUARY 4, 2002
                          ______________________________

                                   RONALD CLAXTON,

                                                         Appellant

                                             v.

                                     SHEREE CASE,

                                                 Appellee
                         _________________________________

             FROM THE 72nd DISTRICT COURT OF LUBBOCK COUNTY;

                   NO. 2001-516,074; HON. BLAIR CHERRY, PRESIDING
                          _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Ronald Claxton (appellant) attempts to perfect an appeal to this Court. By letter

from this Court dated January 10, 2002, we informed appellant that the filing fee of

$125.00 required to perfect this appeal was outstanding and that the failure to pay same

could result in the dismissal of his case. To date, appellant has not paid the $125.00 filing

fee as directed.

       Due to appellant’s failure to pay the filing fee, we dismiss the appeal pursuant to

Texas Rule of Appellate Procedure 42.3 (c).

                                                                Per Curiam

Do not publish.